Citation Nr: 0838715	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 21, 1983, to February 8, 1984.  Her character of 
service was uncharacterized.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The appellant's separation is considered to be under 
conditions other than dishonorable.

2.  The appellant does not have uterine fibroids that are 
attributable to her period of ACDUTRA.


CONCLUSION OF LAW

The appellant does not have uterine fibroids that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.12, 3.102, 
3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2004 notice letter, 
the RO notified the appellant and her representative of the 
information and evidence needed to substantiate the 
appellant's claim of service connection.  While the notice 
did not refer to the general criteria for assigning 
disability ratings or effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding her claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The appellant's service medical records 
have been obtained and associated with the claims file.  The 
appellant submitted private treatment records from Henry Ford 
Hospital.  Additionally, in November 2004, the appellant was 
provided a VA examination in connection with her claim, the 
report of which is of record.  Significantly, the appellant 
has not otherwise alleged that there are any outstanding 
medical records probative of her claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the appellant in 
obtaining any relevant evidence.

II. Analysis

The appellant asserts that she has uterine fibroids and that 
they were incurred in or aggravated by her period of ACDUTRA.  
Thus, the appellant contends that service connection is 
warranted for uterine fibroids.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Active military service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is full-time duty 
in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2008).

Under VA laws and regulations, and for benefits purposes, a 
veteran is a person who served in the active military and who 
was discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2008).  VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 
38 C.F.R.  § 3.12(a) (2008).

In the appellant's case, she was separated from military 
service on February 8, 1984 after 80 days of ACDUTRA.  Her 
separation was uncharacterized and she was not issued a DD-
214 because she had less than 90 days of ACDUTRA and no other 
active service.  There is no indication in the appellant's 
personnel records that her separation was anything other than 
an entry level separation.  Thus, her separation is 
considered to be under conditions other than dishonorable.  
See 38 C.F.R. § 3.12(k)(1).  The appellant would not be 
barred from receiving VA benefits should the evidence show 
that she has a disability as a result of an injury or disease 
incurred in or aggravated by her period of ACDUTRA.

Private treatment records from Henry Ford Hospital document 
that the appellant carries a diagnosis of uterine fibroids, 
also characterized as uterine leiomyomas.  Thus, the medical 
evidence shows that the appellant has a current disability.  
A clinical diagnosis of uterine fibroids was first documented 
in February 1989.  The appellant was seen at Henry Ford 
Hospital as early as April 1986, but uterine fibroids were 
not noted at that time.

A review of the appellant's service medical records reveals 
that a resolving ovarian cyst was noted on her entrance 
examination.  The appellant was seen for gynecological 
symptoms during her ACDUTRA, including vaginal discharge, low 
abdomen pain, and a change in menstrual cycle.  During a 
Medical Evaluation Board in January 1984, a left ovarian cyst 
was seen by sonogram of the pelvis and the appellant was 
diagnosed with pelvic inflammatory disease.  Significantly, 
the service medical records do not contain a diagnosis of 
uterine fibroids.

(The Board notes that the appellant filed a separate claim of 
service connection for ovarian cyst in June 2005.  The claim 
was denied by the RO in October 2005.  The appellant did not 
appeal the claim and the issue is not before the Board.)

In November 2004, the appellant underwent VA examination in 
connection with the claim in order to confirm the diagnosis 
of uterine fibroids and to determine the etiology of the 
disability.  The VA examiner found that pelvic examination of 
the appellant was consistent with uterine fibroids.  The 
examiner concluded that the appellant's uterine fibroids 
seemed to be unrelated to her basic training.  The examiner 
pointed out that there was no evidence of fibroids on the 
ultrasound that was conducted during service.  Additionally, 
the examiner noted that there was no indication that the 
appellant received related treatment prior to 1985.

The Board finds the November 2004 VA examination to be 
probative on the matter of the absence of a relationship 
between the appellant's current uterine fibroids and her 
ACDUTRA.  The examiner reviewed the appellant's medical 
history, examined the appellant, and provided a rational 
explanation supported by the record.  Based on the report, 
the Board finds that the appellant does not have uterine 
fibroids that are attributable to her period of ACDUTRA.

The appellant's representative argues that the VA examination 
report is not probative because there is no indication that 
the examiner reviewed the claims file.  Although there is no 
indication that the VA examiner reviewed the claims file, it 
is clear that the examiner reviewed the relevant medical 
evidence as it pertains to the claim.  The examiner noted an 
accurate medical history and referenced the important records 
from the appellant's service.  The information contained in 
the report reflects that the VA examiner substantially 
reviewed the information and evidence in the claims file even 
if the examiner did not review other information in the 
complete claims file such as the procedural documents of the 
appellant's claim.  Thus, the Board does find the November 
2004 VA examination report to be adequate and probative for 
adjudicating the claim.

The appellant submitted a letter from S.S., M.D., from Henry 
Ford Medical Center, dated in June 2005 in support of the 
claim.  Dr. S.S. noted the appellant's diagnoses of uterine 
leiomyomas and ovarian cyst.  She stated that these have been 
ongoing aggravated conditions due to the stresses of 
demanding physical activities.  Dr. S.S. described the 
etiology of the appellant's conditions to her military 
service as "at least as likely as not."

In consideration of Dr. S.S.'s June 2005 letter, the Board 
finds the opinion to be unpersuasive and to have less 
probative value than the VA examiner's opinion.  In other 
words, the VA examiner's opinion outweighs Dr. S.S.'s 
opinion.  Dr. S.S. indicated that the appellant's uterine 
fibroids are aggravated by demanding physical activity, but 
Dr. S.S. did not point to any evidence or provide any 
rationale as to why the uterine fibroids were aggravated by 
the appellant's service.  That is, there is no evidence that 
the appellant had uterine fibroids prior to her ACDUTRA.  In 
general, Dr. S.S. did not indicate that she reviewed the 
appellant's service medical records or addressed the in-
service sonogram that did not show evidence of uterine 
fibroids according to the VA examiner.  In sum, Dr. S.S.'s 
opinion is merely a statement without any support in the 
record.  Thus, as noted, the Board finds the VA examiner's 
opinion probative of the salient issue at hand.

The Board has considered the appellant's written contentions, 
as well as her representative's supportive statements, with 
regard to the appellant's claim of service connection.  While 
the Board does not doubt the sincerity of the appellant's 
belief that her uterine fibroids are related to her time in 
service, as a lay person without the appropriate medical 
training or expertise, she is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for uterine fibroids must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
appellant's representative argues that the medical nexus 
evidence is in equipoise and that the Board should grant the 
claim based on the resolution of reasonable doubt in the 
appellant's favor.  However, the medical nexus evidence is 
not in equipoise because the Board found the VA examiner's 
opinion to be more probative in this case.  Here, the 
preponderance of the evidence is against the appellant's 
claim of service connection and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for uterine fibroids is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


